[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]STIPULATED JUDGMENT AND MEMORANDUM OF DECISION RE: CLAIM FOR INTEREST
CT Page 10841
In this case after briefs and oral arguments, the parties have stipulated to the entry of judgment as follows:
    1)  Judgment is entered for the plaintiff against the defendant Resort Camplands International, Inc. in the amount of $5754.30.
    2)  Judgment will enter for the defendants Resort Properties, Inc. and Anthony E. Newman.
The only remaining issue is that of post judgment interest. The plaintiff briefed that subject in its September 7, 1994 brief and the court allowed the defendant until October 11, 1994 to brief the issue which it has not done. The parties have waived oral argument.
The plaintiff bases its claim upon language within the execution upon the original judgment and a Massachusetts statute entitled "Interest to Be Computed and Added by Clerk of Court to Damages Recovered in Actions Based on Contractual Obligations" and codified as ALM 6L C. 231, § 6C, a copy of which is attached. That section allows a clerk to add interest on the judgment either from the date the contract was breached or, if not known, the date of commencement of the action. That section does not seem to be applicable here and, in the absence of any other authority or specific interest rate to be charged, the claim for interest is denied.
Gormley, J.
[EDITORS' NOTE:  EXHIBIT J IS ELECTRONICALLY NON-TRANSFERRABLE.]